     Case 2:18-cv-00080-TLN-DB Document 62 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY WAYNE WALTON II,                         No. 2:18-cv-0080 TLN DB PS
12                      Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SUTTER, et al.,
15                      Defendants.
16

17          Plaintiff, Gregory Walton, is proceeding in this action pro se. This matter was referred to

18   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On July

19   14, 2020, defendants filed a motion for summary judgment and noticed the motion for hearing

20   before the undersigned on August 14, 2020. (ECF No. 53.) August 14, 2020, however, was not

21   an available hearing date. Defendants were, therefore, advised to re-notice the motion. (ECF No.

22   55.) On July 17, 2020, defendants re-noticed their motion for hearing before the undersigned on

23   August 28, 2020. (ECF No. 56.) Defendants’ motion for summary judgment was submitted on

24   August 26, 2020. (ECF No. 60.)

25          However, on November 4, 2019, the undersigned issued a scheduling order in this action.

26   (ECF No. 38.) The scheduling order states that “[a]ll law and motion” must “be completed by

27   August 14, 2020.” (ECF No. 38 at 2.) The order explains that “‘completed’ in this context means

28   that all law and motion matters must be heard” by August 14, 2020. (Id.) While it is
                                                      1
      Case 2:18-cv-00080-TLN-DB Document 62 Filed 09/08/20 Page 2 of 2

 1   understandable that defendants may not have been aware that August 14, 2020, was not an

 2   available hearing date, the undersigned cannot simply disregard the deadlines set forth in the

 3   scheduling order. And no party has requested an extension of the August 14, 2020 deadline.

 4           Defendants may be able to obtain a stipulation from plaintiff to amend the scheduling

 5   order, which they may then present to the undersigned for approval. Absent that, defendants may

 6   move to amend the November 4, 2019 scheduling order. If defendants’ motion is granted,

 7   defendants may then re-notice their motion for summary judgment.

 8           Accordingly, IT IS HEREBY ORDERED that defendants’ July 14, 2020 motion for

 9   summary judgment (ECF No. 53) is denied without prejudice to renewal.

10   Dated: September 7, 2020

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/walton0080.msj.den.ord
23

24

25

26
27

28
                                                       2
